IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-31079
                         Summary Calendar



AIMUAMWOSA JOHNBULL IGBINOSUN;
JIM & LU ENTERPRISES, INC., doing
business as Jim & Lu’s Grocery,

                                         Plaintiffs-Appellants,

versus

W.T. WINFIELD; E.J. RHODES; ALCOHOLIC
BEVERAGE CONTROL BOARD, of the City
of Baton Rouge & East Baton Rouge
Parish; CITY OF BATON ROUGE; J.
MARCUS WRIGHT; STERLING ANTHONY; ED
CAMPENELLA; TODD COLE; LEROY COLTER;
WATSON TEBO; JERRY ARBOUR; MIKE
WALKER; MILTON LEE,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 98-CV-450-A
                       - - - - - - - - - -
                        December 15, 2000

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Aimuamwosa Johnbull Igbinosun and Jim & Lu’s Enterprises,

Inc. (“Jim & Lu’s”) appeal the district court’s judgments

dismissing their civil rights challenges under 42 U.S.C. § 1983

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-31079
                                 -2-

as barred from federal review under the Parratt/Hudson** doctrine

and the court’s dismissal of their challenges to the

constitutionality of Baton Rouge City Ordinance § 1:152(10) as

barred by the Younger*** abstention doctrine.   We have reviewed

the record, the briefs of the parties, and the applicable law,

and we find no reversible error.

     Jim & Lu’s filed a state action in June 1998 raising the

same “important state interest” issues they raised in their

federal action:    a challenge to the constitutionality of the city

ordinance; alleged due process violations; and arbitrary,

capricious, and unauthorized denial of their liquor license.

Although the state action was filed subsequent to the federal

proceedings, the state proceedings were pending when the district

court ordered the parties to brief the issue whether such

proceedings were ongoing so that the Younger abstention was

applicable.    The district court did not abuse its discretion by

invoking the Younger abstention to dismiss Jim & Lu’s federal

challenge to the constitutionality of § 1:152(10).      See Louisiana

Debating and Literary Ass’n v. City of New Orleans, 42 F.3d 1483,

1489-90 (5th Cir. 1995).

     Additionally, based upon the allegations in Jim & Lu’s

complaint, the district court properly determined that the


     **
        Parratt v. Taylor, 451 U.S. 527, 541-44 (1981),
overruled on other grounds, Daniels v. Williams, 474 U.S. 327
(1986); Hudson v. Palmer, 468 U.S. 517, 533 (1984).
     ***
           Younger v. Harris, 401 U.S. 37, 45 (1971).
                             No. 98-31079
                                  -3-

alleged illegal conspiracy among the defendants could not have

been predicted or countered by the state “predeprivation,” and

that the alleged arbitrary actions of the defendants was

unauthorized.     The court also determined correctly that Jim &

Lu’s had access to adequate postdeprivation remedies under state

law pursuant to La. Rev. Stat. Ann. § 33:4788, which provides for

appeals from the suspension or revocation of permits, including

alcoholic beverage control boards’ revocations of liquor

licenses.   Id.    Under Parratt/Hudson then, Jim & Lu’s cannot

raise their civil rights claims in the instant § 1983 suit.        See

Sheppard v. Louisiana Bd. of Parole, 873 F.2d 761, 763 (5th Cir.

1989) (quoting Hudson, 468 U.S. at 533-35).

     AFFIRMED.